Citation Nr: 1144153	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  03-29 899	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1.  Entitlement to a rating in excess of 50 percent disabling for generalized anxiety disorder with dysthymic disorder.

2.  Entitlement to a compensable rating for a liver disorder, status post hepatitis and cholangitis. 

3.  Entitlement to a compensable rating for hemorrhoids.



ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to April 1946, with service in World War II.  

This matter comes before the Board from a January 2001 rating decision from the Regional Office (RO) in New York, New York which denied the enumerated issues on appeal.  

The Veteran appears to be raising a claim for a tobacco based disorder due to service and for infarcts due to alleged negligent dental treatment in a VA Medical Facility.  These have not been adjudicated by the Agency of Original Jurisdiction (AOJ), although the AOJ addressed the tobacco claim in an October 2009 duty to assist letter, advising that he needed to claim an actual disability related to smoking.  Subsequently, via a letter from his son dated in October 2009, he alleged an emphysema condition due to smoking.  The AOJ did not further address this matter.  The Board does not have jurisdiction over these matters and they are referred to the AOJ for appropriate action.  

The Veteran failed to report for a Travel Board hearing scheduled for July 2011. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that it must remand all the claimed matters for further development.  The most recent VA examinations that addressed the severity of his claimed disabilities are from November 2004, and are now nearly seven years old.  These examination reports do not provide an assessment of the current severity of his disabilities.  The Board notes that a VA examination appears to have been requested via a written statement drafted by the Veteran's wife that was received at the RO on August 15, 2008.  However, no action was taken by the RO to schedule an examination following receipt of this statement.  

The records currently associated with the claims file are also not very useful for evaluating the current severity of his general anxiety disorder, liver disease in hemorrhoids.  The most recent VA records themselves are almost three years old, and provide no pertinent information as to the severity of his hemorrhoids and liver disorder.  They do provide some information as to his generalized anxiety disorder, but they also suggest that there may be other complicating factors, including dementia.  Thus an attempt must be made to obtain any current records of pertinent treatment for his claimed disorders.

The Board notes that the Veteran is of advanced age and in poor health.  He is essentially housebound and even receives home based primary care by the VA, as shown in the records.  Prior to receiving such home based care, he indicated in a November 2004 letter to the VA that the VA medical center he attended in Manhattan provided ambulance service to some medical appointments.  Given his condition, the RO in scheduling examinations, should be as accommodating as possible, to include possibly scheduling a VA examination via his VA homecare provider if possible, or arranging for transportation to the VA medical facility.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to diagnosis and treatment for his anxiety and dysthymic disorder, liver disorder and hemorrhoids, particularly during the period since VA records were last received in February 2009.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records.  

2.  After completion of the above, the AOJ should schedule the Veteran for a VA psychiatric examination, by a psychiatrist, to determine the nature and severity of his service-connected psychiatric disorder.  The claims folder must be made available to the examiner for review before the examination.  Detailed clinical findings should be reported in connection with the evaluation.  The examiner should report a global assessment of functioning (GAF) score consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) and an explanation of what the assigned score represents.  A complete rationale for any opinion expressed must be provided.

3.  After completion of #1, the AOJ should schedule the Veteran for a VA examination, by an appropriate medical professional, to determine the nature and severity of his service-connected liver disorder and hemorrhoids.  The claims folder must be made available to the examiner for review before the examination.  Detailed clinical findings should be reported in connection with the evaluation.  The examiner should report the pertinent medical complaints, symptoms and clinical findings in detail.  The examiner should specifically comment on all manifestations and symptoms produced by the service- connected disabilities in conjunction with the criteria for rating disabilities of the digestive system, particularly the criteria used in evaluating liver disorders and hemorrhoids (Diagnostic Codes 7316, 7345 and 7336.) 

With regard to the hemorrhoids, the examiner should specifically comment on the presence or absence of frequent recurrences, to include whether there is excessive redundant tissue, whether it is large or thrombotic, and whether it is irreducible as per Diagnostic Code 7336 for rating disability due to hemorrhoids.

With regard to the liver disorder, the examiner should specifically comment on the severity of the Veteran's liver disorder, to include the frequency and severity of attacks of gall bladder colic symptoms, or the presence, duration and severity of any symptoms such as malaise, fatigue, anorexia, nausea, vomiting, arthralgia, hepatopmegaly, right upper quadrant pain, or incapacitating episodes resulting from the liver disorder as per Diagnostic Codes 7316, 7345.  The examiner should also address whether the disorder requires dietary restriction or continuous medications as per the Diagnostic Code 7345 for rating disability due to chronic liver disease.

4.  If the Veteran indicates that he is unable to appear for the above described VA examinations, any feasible alternative method of evaluating him should be attempted, including by either via arranging transportation or providing an examination via his at home VA primary care provider (for the examination of his liver disorder and hemorrhoids), or a social work or field survey visit at his home (for evaluation of the anxiety and dysthymic disorder).  

5.  Following completion of the above, the RO should re-adjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



